Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 2-02-2022, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Menard on 3-3-2022.
The application has been amended as follows: 
Claim 1 has been amended to --An OCT system comprising an OCT light source-for emitting OCT light into an object beam path and a reference beam path and comprising a detector for picking up an interference signal generated from the object beam path and the reference beam path, wherein a wavelength-dependent beam splitter is arranged in an OCT beam path comprising the object beam path and the reference beam path, such that a first spectral partial beam is guided along a longer 
For similar reasons,
Claim 14 has been amended to -- An OCT method in which OCT light is emitted and is split into an object beam path and a reference beam path, wherein an interference signal generated from the object beam path and the reference beam path is picked up by a detector and wherein a wavelength-dependent beam splitter is arranged in the beam path of the OCT light, such that a first spectral partial beam of the OCT light is guided along a longer path distance and that a second spectral partial beam of the OCT light is guided along a shorter path distance, wherein both the first spectral partial beam and the second partial spectral beam are illuminated on a sample, wherein the OCT light for the first spectral partial beam and for the second spectral partial beam is provided by a single unified OCT light source which generates narrowband light tuned over a continuous frequency range that includes the OCT light for the first spectral partial beam and for the second spectral partial beam, and wherein the unified OCT light source generates the first spectral partial beam and the second spectral partial 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the OCT light source is a single unified OCT light source which generates narrowband light tuned over a continuous frequency range that includes the OCT light for the first spectral partial beam and for the second spectral partial beam, and wherein the OCT light source generates the first spectral partial beam and the second spectral partial beam by means of a unified tuning process wherein the first spectral partial beam and the second spectral partial beam are within said continuous frequency range, in combination with the rest of the limitations of the claim. 
Claims 2-13 are allowable based upon their dependency. 
As to Claim 14 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the OCT light for the first spectral partial beam and for the second spectral partial beam is provided by a single unified OCT light source which generates narrowband light tuned over a continuous frequency range that includes the OCT light for the first spectral partial beam and for the second spectral partial beam, and wherein the unified OCT light source generates the first spectral partial beam and the second spectral partial beam by means of a unified tuning process wherein the first spectral partial beam and the second spectral partial beam are within . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





Jonathon Cook
AU:2886
March 7th, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886